UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7289



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLIE WADE POWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-88-193)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlie Wade Powell, Appellant Pro Se. Douglas Cannon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Charlie Wade Powell appeals the district court’s order denying

his   motion   for   modification   of   sentence   under   18   U.S.C.A.

§ 3582(c)(2) (West 2000).    We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.      Accordingly, we affirm

on the reasoning of the district court.      United States v. Powell,

No. CR-88-193 (M.D.N.C. July 23, 2001).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                    2